Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the RCE filed October 11, 2022.  Claims 1-8, 10-11, 13-19 and 21-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-19 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the display of the standalone network in the claim.  In the limitations reciting “provide for display…a GUI that includes a display of the graph and one or more UI elements...the graph includes nodes representing a plurality of gateways that include a first gateway ..and a second gateway..” This limitation does not recite displaying nodes of a stand-alone network. However, later in the claim, an action is selected via the UI to configure a stand-alone network.  It is unclear how a stand-alone network will be selected to be configured when it is not one of the displayed elements on the UI, the displayed elements being claimed to be from the first and second network as mentioned above.    As such claims 5 and 14 are rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 and 14-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sarbin et al. United States Patent Application Publication No.  2018/0018082 in view of Bliesner et al. United States Patent Application Publication No.  2021/0073034 further in view of Kopycinski et al. United States Patent Application Publication No.  2011/0179371.
As per claim 1, Sarbin teaches system comprising:
one or more processors [processors retrieve instructions from memory (pp 0025)]; and
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: provide for display, to a computing device of a user of a service provider network, a graphical user interface (GUI) that includes user interface (UI) elements relating to configuring a global network that includes one or more stand- alone networks, the global network spanning across a first network of  by the service provider network within a first geographic location and a second network of the service provider network within a second geographic location [visualizing and configuring functionality of nodes in a pictoral graph (pp 0025, 0027-0028, 0029); WAN has plurality of networks that include different groupings which are grouped by location (pp 0035-0036, 0039, 0043)];
generate a graph that depicts the global network [admin computer includes configuration client (pp 0037, 0045)];
cause the graph to be displayed within the GUI, wherein the graph includes a first node that represents a first gateway of a plurality of gateways associated with the first network, a second node that represents a second gateway of the plurality of gateways associated with the second network, one or more third  nodes that represent the one or more stand-alone networks, and one or more of fourth  nodes and edges that represent connections usable by the first network, the second network, and the one or more stand-alone networks [display plurality of nodes in a pictoral graph (pp 0025); Figure 2, pp 0055; first network is vpn, second is wan and third is representation of wan  (pp 0047, 0069); modifying the settings presented on display (pp 0074-0075)];
receive, via one or more of the UI elements of the GUI, configuration data associated with configuration of the global network [changing a parameter associated with a node (pp 0044, 0054); settings associated with service (pp 0058)];
identify, based on the configuration data, an action to perform within one or more of the first network, the second network, and the one or more stand-alone networks, wherein the action is selected from one or more of configuring the plurality of gateways, configuring one or more of the one or more stand-alone networks, configuring one or more of the connections, and configuring one or more links [present setting and modify settings (pp 0058-0059); perform immediate change to the running configuration (pp 0029)];
transmit instructions, to one or more of the one or more stand-alone networks, the first network, and the second network, to cause the action to be performed [cause configuration client to propagate setting (pp 0044)];
generate an updated graph that reflects a current configuration of the global network [present new node in the graph and new service (pp 0070-0071)]; and
provide, to the computing device of the user, the updated graph for display within the GUI [present new node in the graph and new service (pp 0070-0071)].
Sarbin teaches different groupings of networks designated by geographic locations but Sarbin does not explicitly teach a global network spanning across a first network within a first geographic location and a second network within a second geographic location.
However, in analogous art, Bliesner teaches a global network spanning across a first network within a first geographic location and a second network within a second geographic location [Figure 12 shows region); manage computing resources across multiple service providers located across different geographic locations (pp 0040, 0051-0053)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple network groupings of Sarbin with the different geographic locations of Bliesner.  A person of ordinary skill in the art would have been motivated to do this to efficiently manage resources provisioned across multiple data centers (Bliesner pp 0002).  
Sarbin in view of Bliesner does not explicitly teach executing one or more workflows based on the configuration data, wherein the one or more workflows cause the action to be performed within the one or more of the one or more stand-alone network, the first network, and the second network.
However, in analogous art, Kopycinski teaches executing one or more workflows based on the configuration data, wherein the one or more workflows cause the action to be performed within the one or more of the one or more stand-alone network, first network, and the second network [ provisioning  network circuit using workflow tasks (pp 0011, 0014-0015, 0025)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the action of Sarbin with the workflow of Kopycinski.  A person of ordinary skill in the art would have been motivated to do this to efficiently track the provisioning and configuration of multiple networks with different circuit requirements [Kopycinski pp 0001-0002].  

As per claim 5, Sarbin teaches a computer-implemented method comprising:
generating a graph of a global network that includes a stand-alone network and that spans across a first network that is hosted by a service provider network within a first geographic location and a second network that is hosted by the service provider network within a second geographic location [visualizing and configuring functionality of nodes in a pictoral graph (pp 0025, 0027-0028, 0029); WAN has plurality of networks that include different groupings which are grouped by location (pp 0035-0037, 0039, 0043)];
providing for display, to a computing device of a user of the service provider network, a graphical user interface (GUI) that includes a display of at least a portion of the graph and one or more user interface (UI) elements relating to configuring the global network, the graph including nodes representing a plurality of gateways that include a first gateway associated with the first network and a second gateway associated with a second network [display plurality of nodes in a pictoral graph (pp 0025); Figure 2, pp 0055; first network is vpn, second is wan and third is representation of wan  (pp 0037, 0047, 0069); modifying the settings presented on display (pp 0074-0075)];
receiving, from the computing device of the user, configuration data associated with configuration of the global network via one or more of an interaction with the at least the portion of the graph and the one or more UI elements [changing a parameter associated with a node (pp 0044, 0054); settings associated with service (pp 0058)];
identifying, based at least in part on the configuration data, an action to perform within one or more of the first network and the second network, wherein the action is selected from one or more of configuring the plurality of gateways, configuring the stand-alone network, and configuring one or more connections [present setting and modify settings (pp 0058-0059); perform immediate change to the running configuration (pp 0029)].
Sarbin teaches different groupings of networks designated by geographic locations but Sarbin does not explicitly teach a global network spanning across a first network within a first geographic location and a second network within a second geographic location.
However, in analogous art, Bliesner teaches a global network spanning across a first network within a first geographic location and a second network within a second geographic location [Figure 12 shows region); manage computing resources across multiple service providers located across different geographic locations (pp 0040, 0051-0053)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple network groupings of Sarbin with the different geographic locations of Bliesner.  A person of ordinary skill in the art would have been motivated to do this to efficiently manage resources provisioned across multiple data centers (Bliesner pp 0002).  
Sarbin does not explicitly teach executing one or more workflows based on the configuration data, wherein the one or more workflows cause the action to be performed within the one or more of the first network, the second network, and the one or more stand- alone networks.
However, in analogous art, Kopycinski teaches executing one or more workflows based on the configuration data, wherein the one or more workflows cause the action to be performed within the one or more of the first network, the second network, and the one or more stand- alone networks [ provisioning  network circuit using workflow tasks (pp 0011, 0014-0015, 0025)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the action of Sarbin with the workflow of Kopycinski.  A person of ordinary skill in the art would have been motivated to do this to efficiently track the provisioning and configuration of multiple networks with different circuit requirements [Kopycinski pp 0001-0002].  
  
As per claim 6, Sarbin in view of Bliesner further in view of Kopycinski teaches the computer-implemented method of claim 5, further comprising: generating an updated graph that reflects a current configuration of the global network; and providing, to the computing device of the user, the updated graph for display within the GUI [Sarbin: present new node in the graph and new service (pp 0070-0071)].  

As per claim 7, Sarbin in view of Bliesner further in view of Kopycinski the computer-implemented method of claim 5, wherein generating the graph includes generating one or more first nodes that represent the one or more gateways, one or more second nodes that represent the one or more stand-alone networks, and one or more of third nodes and edges that represent the one or more connections between the one or more stand-alone networks and the service provider network [Sarbin: first network is vpn, second is wan and third is representation of wan  (pp 0047, 0069)].  

As per claim 8, Sarbin in view of Bliesner further in view of Kopycinski teaches the computer-implemented method of claim 7, further comprising: receiving, via the GUI, second data that indicates a selection of at least one of the one more first nodes that represent at least one of the one or more gateways; and
providing for display within the GUI, a gateway graph view that depicts connections of the at least one of the one or more gateways, wherein the connections include one or more first connections to virtual private clouds (VPCs), one or more second connections to virtual private networks (VPNs), and one or more third connections to the one or more links that connects the stand-alone network [Sarbin: display node and edge of vpn service on graph (pp 0070-0073)].  

As per claim 9, Sarbin in view of Bliesner further in view of Kopycinski teaches the computer-implemented method of claim 5, wherein causing the action to be performed includes transmitting instructions, to the stand-alone network, the first network, and the second network, to perform the action [Sarbin: cause configuration client to propagate setting (pp 0044)].  

As per claim 10, Sarbin in view of Bliesner further in view of Kopycinski teaches the computer-implemented method of claim 5, further comprising: generating a second graph that represents a second stand-alone network that is separate from the global network; generating an updated graph of the global network that includes the second graph; and providing, to the computing device of the user, the updated graph for display within the GUI [Sarbin: subgraph represents one set of connections and grouped computers based on physical attribute (pp 0065, 0074); physical attribute is branch (pp 0047)].  

As per claim 11, Sarbin in view of Bliesner further in view of Kopycinski teaches the computer-implemented method of claim 5, further comprising: receiving, from the first network, first monitoring data that indicates first operating characteristics of first networking resources in the first network; receiving, from the second network, second monitoring data that indicates second operating characteristics of second networking resources in the second network; and causing one or more second actions to be performed based, at least in part, on one or more of the first monitoring data and the second monitoring data [Sarbin: monitor and configure sate of computers (pp 0037); changing parameters based on GET and SET requests (pp 0044)].  

	As per claim 21, Sarbin in view of Bliesner further in view of Kopycinski teaches the system of claim 1, wherein the first network is a first virtual network, the second network is a second virtual network different from the first virtual network, and the first geographic location is different from the second geographic location [Bliesner: manage computing resources across multiple service providers located across different geographic locations; resources may be VM instances (pp 0040, 0051-0053)]. See claim 1.
	Claims 2-4 and 14-19 and 22-23 are rejected under the same rationale as claims 5-8, 10-11 and 21 as they do not further limit or define over the claims.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sarbin et al. United States Patent Application Publication No.  2018/0018082 in view of in view of Bliesner et al. United States Patent Application Publication No.  2021/0073034 further in view of Kopycinski et al. United States Patent Application Publication No.  2011/0179371 further in view of Todd United States Patent Application Publication No.  2021/0111962.

As per claim 13, Sarbin in view of Bliesner further in view of Kopycinski teaches the computer-implemented method of claim 5.  Sarbin does not explicitly teach further comprising: receiving, via the GUI, a search term; receiving search data in response to performing a search of the graph using the search term; and providing for display within the GUI, at least a portion of the search data.  
However, in analogous art, Todd teaches searching in an interface of a topographical map of a network (pp 0021, 0040).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Sarbin with searching of Todd.  A person of ordinary skill in the art would have been motivated to do this to facilitate managing a network map.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UZMA ALAM/Primary Examiner, Art Unit 2457